United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 00-7259                                  September Term, 2001
                                                        94cv00741

                                        Filed On: January 15, 2002 [650991]
Young Women's Christian Association of the National
Capital Area, Inc., a District of Columbia Non-Profit
Corporation,
          Appellant

             v.

Allstate Insurance Company of Canada, a Canadian
Corporation, et al.,
          Appellees



     BEFORE:   Ginsburg, Chief Judge; Rogers and Garland, Circuit Judges

                            O R D E R

     It is ORDERED that the court's opinion filed on January 15, 2001 be amended
as follows:

          The date decided should be amended to reflect January 15, 2002 not January
     15, 2001

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk

BY:
Michael C. McGrail
Deputy Clerk